ACCEPTED
                                                                                      03-15-00093-CV
                                                                                              5808716
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 6/24/2015 3:03:48 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK




                                                            FILED IN
                                                     3rd COURT OF APPEALS
                         No. 03-15-00093-CV              AUSTIN, TEXAS
           _______________________________________________
                                                     6/24/2015 3:03:48 PM
                                                       JEFFREY D. KYLE
                     In the Court of Appeals for the         Clerk
                     Third District of Texas at Austin
           _______________________________________________

                             CITY OF HOUSTON,
                                                               Appellant
                                      V.

               KEN PAXTON, ATTORNEY GENERAL OF TEXAS,
                                                        Appellee
           _______________________________________________

            On Appeal from the 250th Judicial District Court
                         Travis County, Texas
                Trial Court Case No. D-1-GV-14-000227
  ______________________________________________________________

                         Brief of Appellant
  ______________________________________________________________

Donna L. Edmundson                         Mary E. (“Mary Beth”) Stevenson
City Attorney                              Assistant City Attorney
                                           SBN: 24072366
Judith L. Ramsey                           CITY OF HOUSTON LEGAL
Chief, General Litigation Section          DEPARTMENT
                                           900 Bagby, Fourth Floor
                                           Houston, Texas 77002
                                           832.393.6491 (Telephone)
                                           832.393.6259 (Facsimile)
                                           marybeth.stevenson@houstontx.gov

                            Attorneys for Appellant




                                                      Oral Argument Requested
                       Identity of Parties and Counsel

      A complete list of the names and addresses of all parties to the trial
court’s final judgment and to this appeal and their counsel is as follows:


Appellant:                    Counsel for Appellant:


The City of Houston           Appellate Counsel:

                              Mary E. (Mary Beth) Stevenson
                              Assistant City Attorney
                              CITY OF HOUSTON LEGAL DEPARTMENT
                              900 Bagby, 4th Floor
                              Houston, Texas 77002
                              marybeth.stevenson@houstontx.gov

                              Trial Counsel:

                              David L. Red
                              Senior Assistant City Attorney
                              CITY OF HOUSTON LEGAL DEPARTMENT
                              900 Bagby, 4th Floor
                              Houston, Texas 77002
                              david.red@houstontx.gov


Appellee:                     Counsel for Appellee:


Ken Paxton, Attorney          Trial and Appellate Counsel:
General of Texas
                              Matthew R. Entsminger
                              Assistant Attorney General
                              Open Records Litigation
                              P.O. Box 12548, Capitol Station
                              Austin, Texas 78711-2548
                              matthew.entsminger@texasattorneygeneral.gov




                                     ii
                                          Table of Contents

                                                                                                       Page

Identity of Parties and Counsel ..................................................................... ii

Index of Authorities .................................................................................... vi
Statement of the Case .................................................................................. ix

Statement Regarding Oral Argument ............................................................ x

Issue Presented ............................................................................................ x
Statement of Facts........................................................................................ 1

I.      Mayor Parker promulgates Executive Order 1-39 Revised,
        establishing the Office of Inspector General under the supervision
        of the City Attorney. ........................................................................... 1

II.     City policy as set forth in Executive Order 1-39 Revised requires
        all City employees to cooperate fully with any OIG investigation. ......... 2

III.    A lawyer from the OIG conducts an internal investigation on
        behalf of the City. ............................................................................... 2

IV.     An attorney representing a Respondent employee who was
        interviewed files a request pursuant to the Texas Public
        Information Act (“TPIA” or “Act”) for the OIG report and
        supporting evidence. ........................................................................... 3
Summary of the Argument ........................................................................... 5

Argument and Authorities ............................................................................ 6

I.      Standard of review for cross-motions for summary judgment. ............... 6
II.     Information protected by the attorney-client privilege is not subject
        to disclosure under the TPIA. .............................................................. 7

        A.      The TPIA requires disclosure of public information unless
                an exception applies. .................................................................. 7



                                                     iii
       B.      Texas Rules of Evidence comprise “other law” that makes
               information “expressly confidential” and not subject to
               disclosure under the TPIA. ......................................................... 8

       C.      The attorney-client privilege. ...................................................... 9

III.   The information at issue was part of an internal investigation
       conducted at the behest of the City by City attorneys at OIG to
       provide legal advice to the City. ......................................................... 12

       A.      The Attorney General’s piecemeal approach to the
               investigative file is contrary to this Court’s precedent and
               other case law. ......................................................................... 13

       B.      The parties involved in each communication at issue are
               identified on the face of the documents in question as being
               an attorney for the City and a City employee. ........................... 18

       C.      Counsel for the City conducted the internal investigation in
               order to give advice to the City as the client. ............................. 18

       D.      The communication is and has remained confidential. .............. 19

       E.      The communication was made at the direction of the City
               and pursuant to the City’s policy of full employee
               cooperation with the OIG. ....................................................... 20

       F.      The factual information Jenkins seeks is available through
               other means. ............................................................................ 21

IV.    The City did not waive its privilege with respect to the Information
       at Issue. ............................................................................................ 23
       A.      The Attorney General has no evidence and there is no
               indication that the City disclosed the information at issue. ......... 23

       B.      Making the Brooks statement available to his attorney does
               not waive the privilege for the information at issue. ................... 24

Conclusion and Prayer ............................................................................... 26

Certificate of Compliance ........................................................................... 27



                                                     iv
Certificate of Service .................................................................................. 28

Appendix

        A.      Final Judgment (10/28/2014)

        B.      Tex. R. Evid. 503

        C.      Tex. Gov’t Code § 552.3221

        D.      Tex. Gov’t Code § 552.324

        E.      Tex. Gov’t Code § 552.108




                                                     v
                                        Index of Authorities

                                                                                                   Page(s)

Cases

Abbott v. City of Dallas,
  453 S.W.3d 580 (Tex. App.—Austin 2014, pet. filed) ................................ 8

Alpert v. Riley,
   267 F.R.D. 202 (S.D. Tex. 2010) ............................................................ 14

Barnes v. Whittington,
   751 S.W.2d 493 (Tex. 1988) (orig. proceeding) ....................................... 23

Coastal Liquids Transp., L.P. v. Harris Cnty. Appraisal Dist.,
  46 S.W.3d 880 (Tex. 2001).................................................................... 6-7

Comm’rs Court of Titus Cnty. v. Agan,
  940 S.W.2d 77 (Tex. 1997)....................................................................... 6

Dunn v. State Farm Fire & Cas. Co.,
  927 F.2d 869 (5th Cir. 1991) .................................................................. 22

Ferguson v. Bldg. Materials Corp. of Am.,
   295 S.W.3d 642 (Tex. 2009) ..................................................................... 6

FM Props. Operating Co. v. City of Austin,
  22 S.W.3d 868 (Tex. 2000)....................................................................... 6

Harlandale Indep. Sch. Dist. v. Cornyn,
  25 S.W.3d 328 (Tex. App.—Austin 2000, pet. denied) ......................passim

Huie v. DeShazo,
  922 S.W.2d 920 (Tex. 1996) ..................................................................... 9

In re Carbo Ceramics Inc.,
    81 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2002, orig.
    proceeding) ........................................................................................... 24

In re City of Georgetown,
    53 S.W.3d 328 (Tex. 2001)....................................................................... 8


                                                     vi
In re E.I. DuPont de Nemours and Co.,
    136 S.W.3d 218 (Tex. 2004) ........................................................ 10, 11, 14

In re USA Waste Mgmt. Res., L.L.C.,
    387 S.W.3d 92 (Tex App.—Houston [14th Dist.] 2012, orig.
    proceeding) ........................................................................... 16, 17, 18, 19

In re Valero Energy Corp.,
    973 S.W.2d 453 (Tex. App.—Houston [14th Dist.] 1998, no pet.) .........9, 17
Jones v. Strauss,
   745 S.W.2d 898 (Tex. 1988) ..................................................................... 6

Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,
  289 S.W.3d 844 (Tex. 2009) ..................................................................... 7

Marathon Oil Co. v. Moye,
  893 S.W.2d 585 (Tex. App.—Dallas 1994, orig. proceeding) .......... 9, 23, 24

Mid-Continent Cas. Co. v. Global Enercom Mgmt., Inc.,
  323 S.W.3d 151 (Tex. 2010) ..................................................................... 7

Nat’l Tank Co. v. Brotherton,
  851 S.W.2d 193 (Tex. 1993) ................................................................... 11

Nat’l Union Fire Ins. Co. v. Hoffman,
  746 S.W.2d 305 (Tex. App.—Dallas 1988, orig. proceeding) ................... 25

Nixon v. Mr. Prop. Mgt. Co.,
   690 S.W.2d 546 (Tex. 1985) ..................................................................... 7

Upjohn Co. v. United States,
  449 U.S. 383, 101 S. Ct. 677 (1981) ..................................................passim

West v. Solito,
  563 S.W.2d 240 (Tex. 1978) ................................................................... 23

Statutes

Tex. Gov’t Code §§ 552.001 et seq. ................................................................ 4

Tex. Gov’t Code § 552.001 ........................................................................... 7


                                                   vii
Tex. Gov’t Code § 552.022 ........................................................................... 8

Tex. Gov’t Code § 552.108 ......................................................................... 23

Tex. Gov’t Code § 552.301 ......................................................................... 23

Tex. Gov't Code § 552.3221........................................................................ 23

Other Authorities
Tex. Att’y Gen. Op. No. OR2014-02684,
  2014 WL 1254396 (Feb. 12, 2014) .......................................................... 11

Tex. R. Civ. P. 166a ..................................................................................... 7

Tex. R. Evid. 503 .............................................................................. 9, 10, 11

Texas Disciplinary Rule of Professional Conduct 1.12 ................................. 25




                                                    viii
                         Statement of the Case

Nature of the Case:               This is a suit brought by a governmental
                                  body pursuant to Texas Government
                                  Code section 552.324 seeking to
                                  withhold information from a requestor
                                  as privileged under Texas Rules of
                                  Evidence 503. CR_3-5.

Course of Proceedings:            The City timely requested an Attorney
                                  General decision letter pursuant to
                                  Texas Government Code section
                                  552.301 regarding a portion of the
                                  requested documents. CR_8-11. The
                                  Attorney General held that most of the
                                  information was protected by attorney-
                                  client privilege, but other information
                                  was not protected by that privilege and
                                  must be disclosed. CR_27. The City
                                  brought suit against the Attorney
                                  General seeking to withhold the
                                  information that the Attorney General
                                  held was not privileged. CR_3-5.

Disposition:                      On cross motions for summary
                                  judgment, the trial court held that the
                                  information at issue was subject to
                                  disclosure because the attorney-client
                                  privilege did not apply to that
                                  information. CR_109.

Trial Court:                      Hon. Stephen Yelenosky
                                  250th Judicial District Court
                                  Travis County, Texas




                                  ix
              Statement Regarding Oral Argument

The City of Houston respectfully requests oral argument.


                         Issue Presented

                              Issue 1

The trial court erred when it denied the City’s motion for
summary judgment and granted the Attorney General’s motion for
summary judgment because the City established that the
communications at issue are protected by the attorney-client
privilege as a matter of law and there is no evidence that the City
waived its privilege with respect to the information at issue.




                                x
                             Statement of Facts

I.    Mayor Parker promulgates Executive Order 1-39 Revised, establishing
      the Office of Inspector General under the supervision of the City
      Attorney.

      On March 1, 2011, Mayor Parker approved Executive Order 1-39

Revised, which established the Office of Inspector General (OIG) as a division

of the Office of the City Attorney and under the City Attorney’s supervision.

CR_14-18 (see section 2.1). Ms. Robin Curtis, who is a board certified Labor

and Employment Law attorney, was appointed and currently serves as the

City’s Inspector General (IG). CR_19. Ms. Sandra W. Robinson is also an

attorney working in the OIG in the City’s Legal Department. CR_19.

      The Executive Order establishing the OIG specifically provides that the

OIG has the responsibility to “[s]upply information, which information may

be protected from public disclosure as provided by law, to … Directors of City

Departments to facilitate investigations of allegations of employee misconduct

and any associated disciplinary actions or enforcement of civil or criminal

laws.” CR_14-15 (Section 5.1.3). Additionally, the OIG “may consult with the

City Controller regarding allegations of employee misconduct that may expose

the City to significant financial loss.” CR_15 (Section 5.3). The Inspector

General “shall supervise the OIG in its investigation of fraud, corruption,

waste, mismanagement, conflicts of interest, ethics violations, discrimination
and violations of state or federal law, the City Charter, City Ordinances, City

Council Code of Conduct, Executive Orders, Administrative Procedures, or

Mayor’s Policies.” CR_15 (Section 5.2).


II.    City policy as set forth in Executive Order 1-39 Revised requires all
       City employees to cooperate fully with any OIG investigation.

       The OIG City policy expressly states that “[a]ll City employees and

appointed officials shall cooperate fully with any investigation conducted by

the OIG and must provide truthful information, written statements,

documents, and related materials upon OIG’s request.” CR_16 (Section 5.7.3).

Further, the policy provides that “[a]ny City employees or appointed official

who fails to fully cooperate with any OIG investigation violates this Executive

Order and, accordingly, commits misconduct.” CR_16 (Section 5.7.4).


III.   A lawyer from the OIG conducts an internal investigation on behalf
       of the City.

       In early 2013, an attorney for the City working in the Office of the

Inspector General in the City’s Legal Department conducted an internal

investigation into alleged wrongdoing of City employees pursuant to Office of

Inspector General’s Complaint #111-100288-001(HCCSC). See CR_19 (listing

City Legal Department personnel); (Information at Issue (IAI) at AG

Jenkins(Brooks)00008, 00024 (naming the City lawyer in the OIG who


                                      2
conducted the interviews); CR_12-13. That attorney interviewed City

employees in order to ascertain whether the allegations of wrongdoing had any

factual basis on which OIG gave legal advice about possible courses of action

to the City. See, e.g., IAI at AG Jenkins(Brooks)00008-14, 00024-28; see also

CR_12-13 (referring to Mr. Brooks’s pre-termination hearing). Each

interviewee initialed the preamble statement, which, among other things:

explained they were furnishing the statement voluntarily and not as a

condition of employment with the City; stressed the confidential nature of the

document and that it not be disclosed, except to that interviewee’s individual

attorney; and instructed each interviewee to provide complete information to

the OIG attorney investigator. See IAI at AG Jenkins(Brooks)00008, 00024.


IV.   An attorney representing a Respondent employee who was
      interviewed files a request pursuant to the Texas Public Information
      Act (“TPIA” or “Act”) for the OIG report and supporting evidence.

      On October 29, 2013, the City received a TPIA request from Ms. Stacey

M. Jenkins, counsel for Mr. Willie Brooks, for records related its investigation

of certain City of Houston employees, including Mr. Brooks, as a result of

OIG Complaint #111-100288-001(HCCSC). CR_12-13. The City made

available certain information to Ms. Jenkins and timely requested an Attorney

General opinion on the remainder on November 12, 2013. CR_21-24. The

City asserted in its letter that the information at issue was not subject to

                                       3
disclosure pursuant to section 552.108 of the TPIA1 and to the attorney-client

communication privilege found in Texas Rule of Evidence 503. CR_21-24.

         On February 14, 2014, the City received Open Records Letter Ruling

OR2014-02684 from the Attorney General. CR_25-29. The Attorney General

agreed with the City concerning most of the information that the City sought to

withhold. CR_27 (“[W]e find that you have established most of the submitted

information is protected by attorney-client privilege.”) (citing Harlandale Indep.

Sch. Dist. v. Cornyn, 25 S.W.3d 328 (Tex. App.—Austin 2000, pet. denied)).

The Attorney General opined that certain other information was not privileged

and therefore subject to disclosure. CR_27. Of that information, the only

“information at issue” remaining on appeal are two statements from

Respondent employees who were interviewed by a lawyer in the OIG as part

of the investigation into possible employee wrongdoing in a City program. See

IAI at AG Jenkins(Brooks)00008-14 and AG Jenkins(Brooks)00024-28 (a

portion of the “Information at Issue” submitted to the Court for in camera

review).2



1
    Tex. Gov’t Code §§ 552.001 et seq.
2
  Although two other documents were part of the “Information at Issue” submitted to the
trial court for in camera review, the City has made AG Jenkins(Brooks)00002 (a letter) and
AG Jenkins(Brooks)00004 (a letter) available to the requestor and those are not at issue on
appeal.



                                            4
      On February 24, 2014, as required by the statute to appeal, the City sued

the Attorney General pursuant to section 552.324 of the TPIA challenging the

finding in Open Records Letter Ruling OR2014-02684 that a few of the

documents gathered in the City’s internal investigation were subject to

disclosure. CR_3-5. On cross motions for summary judgment, the trial court

granted the Attorney General’s motion, denied the City’s motion, and entered

judgment that the “information at issue” is subject to disclosure. CR_109.

      The City now appeals.


                          Summary of the Argument

      The information at issue in this case—two Respondent interviewee

statements by City employees taken in the course of an internal investigation

by the OIG in the City Attorney’s office—is not subject to disclosure because it

is protected by attorney-client privilege under Texas Rule of Evidence 503. The

OIG conducted the investigation at the behest of its client, the City, and the

information at issue is part of the OIG’s investigative report. City employees

who gave confidential statements to the City’s attorney in the OIG were acting

according to City policy of cooperating with OIG investigations. This

cooperation furthered the City’s purposes of obtaining legal advice about what

legal courses of action to take regarding the allegations of wrongdoing in one

of its departments that affected a City program.

                                       5
      There is no evidence that the City waived its privilege in this case with

respect to the information at issue and no evidence that any other exception to

the privilege applies. The privilege belongs to the City, and the City has

maintained the confidentiality of the information at issue in this case.

Accordingly, the Court should reverse the trial court’s judgment and render

judgment for the City that the remaining “information at issue” is protected by

attorney-client privilege and is not subject to disclosure.


                           Argument and Authorities

I.    Standard of review for cross-motions for summary judgment.

      Courts review a trial court’s decision to grant summary judgment de

novo. Ferguson v. Bldg. Materials Corp. of Am., 295 S.W.3d 642, 644 (Tex. 2009).

When both parties move for summary judgment and the trial court grants one

motion and denies the other, courts review both sides’ summary judgment

evidence and determine all questions presented. FM Props. Operating Co. v. City

of Austin, 22 S.W.3d 868, 872 (Tex. 2000) (citing Comm’rs Court of Titus Cnty. v.

Agan, 940 S.W.2d 77, 81 (Tex. 1997); Jones v. Strauss, 745 S.W.2d 898, 900

(Tex. 1988)). When reviewing cross-motions for summary judgment, courts

consider both motions and render the judgment that the trial court should have

rendered. Coastal Liquids Transp., L.P. v. Harris Cnty. Appraisal Dist., 46 S.W.3d
6
880, 884 (Tex. 2001); see also Mid-Continent Cas. Co. v. Global Enercom Mgmt.,

Inc., 323 S.W.3d 151, 153-54 (Tex. 2010).

      To succeed on a motion for summary judgment, a party must show that

there is no genuine issue of material fact and that it is entitled to summary

judgment as a matter of law. Tex. R. Civ. P. 166a(c); Mann Frankfort Stein &

Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009); Nixon v. Mr.

Prop. Mgt. Co., 690 S.W.2d 546, 548 (Tex. 1985).


II.   Information protected by the attorney-client privilege is not subject to
      disclosure under the TPIA.

      A.    The TPIA requires disclosure of public information unless an
            exception applies.

      The TPIA provides, “it is the policy of this state that each person is

entitled, unless otherwise expressly provided by law, at all times to complete

information about the affairs of government and the official acts of public

officials and employees.” Tex. Gov’t Code § 552.001. A completed

investigation is considered public information under the TPIA unless it is

subject to an exception. Section 552.022 of the TPIA provides, in relevant part:

      The following categories of information are public information
      and not exempted from required disclosure under this chapter
      unless they are expressly confidential under other law:

            (1) a completed report, audit, evaluation, or investigation
      made of, for, or by a governmental body, except as provided by
      Section 552.108[.]

                                       7
Tex. Gov’t Code § 552.022(a)(1).

      The “information at issue” in this case consists of portions of a

completed investigation made by the City’s OIG. Therefore, as part of a

completed investigation, it must be released unless it is excepted from

disclosure under section 552.108 of the TPIA or is expressly confidential under

“other law.” Id. For the reasons set forth below, the information at issue is

confidential by law under Texas Rule of Evidence 503.


      B.    Texas Rules of Evidence comprise “other law” that makes
            information “expressly confidential” and not subject to
            disclosure under the TPIA.

      While considering a similar issue, the Texas Supreme Court ruled that

the Texas Rules of Evidence are such “other law” which makes information

“expressly confidential” in the context of section 552.022 of the TPIA. See In re

City of Georgetown, 53 S.W.3d 328, 336 (Tex. 2001); see also Abbott v. City of

Dallas, 453 S.W.3d 580, 588-89 (Tex. App.—Austin 2014, pet. filed) (noting

that the attorney-client privilege is “the ‘oldest of privileges for confidential

communications known to the common law’” and holding that the privilege

was not waived by missing a TPIA deadline) (quoting Upjohn Co. v. United

States, 449 U.S. 383, 389, 101 S. Ct. 677 (1981)).




                                        8
     C.    The attorney-client privilege.

     The attorney-client privilege protects from disclosure confidential

communications between client and counsel made for the purpose of

facilitating the rendition of legal services. Tex. R. Evid. 503(b); Huie v.

DeShazo, 922 S.W.2d 920, 922 (Tex. 1996). The privilege attaches to the

complete communication—legal advice and factual information—between

attorney and client, and the subject matter of the information in the

communication is irrelevant to the determination of whether the privilege

applies. In re Valero Energy Corp., 973 S.W.2d 453, 457 (Tex. App.—Houston

[14th Dist.] 1998, no pet.) (citing Marathon Oil Co. v. Moye, 893 S.W.2d 585,

589 (Tex. App.—Dallas 1994, orig. proceeding)).

     Texas Rule of Evidence 503(b)(1) provides:

     A client has a privilege to refuse to disclose and to prevent any
     other person from disclosing confidential communications made
     for the purpose of facilitating the rendition of professional legal
     services to the client:

            (A) between the client or a representative of the client and
     the client’s lawyer or a representative of the lawyer;

           (B) between the lawyer and the lawyer’s representative;

            (C) by the client or a representative of the client, or the
     client’s lawyer or a representative of the lawyer, to a lawyer or a
     representative of a lawyer representing another party in a pending
     action and concerning a matter of common interest therein;




                                       9
                (D) between representatives of the client or between the
         client and a representative of the client; or

              (E) among lawyers and their representatives representing the
         same client.

Tex. R. Evid. 503(b)(1). A communication is “confidential” if it is “not

intended to be disclosed to third persons other than those to whom disclosure

is made in furtherance of the rendition of professional legal services to the

client    or   those   reasonably   necessary   for   the   transmission   of   the

communication.” Id. 503(a)(5).

         Rule 503 was amended in 1998, replacing the “control group” test with

the “subject matter” test to determine whether a communication was made

between a representative of a client and the client’s lawyer. See In re E.I. DuPont

de Nemours and Co., 136 S.W.3d 218, 226 n.3 (Tex. 2004); accord Upjohn, 449

U.S. at 394-97 (rejecting the “control group test” and applying the attorney-

client privilege to interviews between employees and company lawyers in the

course of an internal investigation into illegal payments to foreign

governments). “[T]he privilege exists to protect not only the giving of

professional advice to those who can act on it but also the giving of

information to the lawyer to enable him to give sound and informed advice.”

Upjohn, 449 U.S. at 390 (citations omitted).




                                        10
      In Texas, “[t]he subject matter test is met where ‘the employee makes the

communication at the direction of his superiors in the corporation and where

the subject matter upon which the attorney’s advice is sought by the

corporation and dealt with in the communication is the performance by the

employee of the duties of his employment.’” DuPont, 136 S.W.3d at 226 n.3

(quoting Nat’l Tank Co. v. Brotherton, 851 S.W.2d 193 (Tex. 1993)). A

“representative of the client” is not limited to upper management employees,

but instead includes “any other person who, to facilitate the rendition of

professional legal services to the client, makes or receives a confidential

communication while acting in the scope of employment for the client.” Tex.

R. Evid. 503(a)(2)(B).

      When an attorney conducts an investigation in her capacity as an

attorney for the purpose of providing legal services and advice to a client, an

attorney’s entire investigative report comes under the attorney-client privilege.

Harlandale, 25 S.W.3d 328 (entire report privileged and not subject to

disclosure); Tex. Att’y Gen. Op. No. OR2014-02684 at 3, 2014 WL 1254396 at

*2 (Feb. 12, 2014) (CR_27) (citing and relying on Harlandale to find that most

of the City’s documents in its investigative file were protected by attorney-

client privilege in this case); accord Upjohn, 449 U.S. at 395 (all of the interviews




                                         11
and questionnaires circulated by general counsel to employees were protected

by privilege).


III.   The information at issue was part of an internal investigation
       conducted at the behest of the City by City attorneys at OIG to
       provide legal advice to the City.

       The information at issue consists of interviews conducted in the course

of an internal investigation by the OIG into alleged wrongdoing by City

employees in a City department. IAI at AG Jenkins(Brooks)00008-14, 00024-

28; CR_22. These interviews are part of the OIG’s investigative file and are

incorporated into the OIG’s investigative report. CR_22. In its opinion letter,

the Attorney General ruled that most of the information that was part of the

internal investigation was protected by the attorney-client privilege based on

Harlandale, 25 S.W.3d 328. CR_27.

       Even though Harlandale held that all of the material that was part of the

report was privileged and could not be segregated out piecemeal, 25 S.W.3d at

333-34, the Attorney General and the trial court in this case have held exactly

the opposite, contending that two interviews conducted in the course of that

investigation and made part of the report are not privileged because those

employees were being questioned about their own conduct in addition to

conduct of others in the department. CR_42. Yet, this Court’s precedent and

other case law hold that the entire investigative report from an attorney’s

                                       12
internal investigation conducted at the behest of a corporate client is protected

by attorney-client privilege, without regard to whether some of the

interviewees had committed the wrongdoing under investigation.


      A.    The Attorney General’s piecemeal approach to the investigative
            file is contrary to this Court’s precedent and other case law.

      In Harlandale, a police sergeant who was reprimanded for inappropriate

conduct had filed a formal grievance, which prompted Harlandale to hire an

attorney to investigate the facts and write a report with recommendations. 25

S.W.3d at 329-30. After the attorney had conducted numerous interviews and

wrote a report which included her findings and recommendations, a requestor

asked for the report and all of the supporting exhibits pursuant to the TPIA. Id.

at 330. Harlandale timely requested an opinion letter from the AG, claiming

attorney-client privilege. Id. The AG’s opinion letter in Harlandale parsed the

report for the purposes of attorney-client privilege, holding that certain sections

were “factual” and had to be disclosed while other parts could be withheld. 25

S.W.3d at 330 & nn.1, 2. This Court reversed and rendered for Harlandale,

explaining that the entire report was privileged where the attorney was hired to

investigate and give legal advice. Id. at 333-34.

      Here, the Attorney General is again trying to parse an investigative

report that is covered by attorney-client privilege, recognizing that “most” of


                                        13
the information that was part of the investigation is protected by attorney-client

privilege, but then selecting out two interviews as allegedly “not privileged”

because the interviewees were purportedly subjects of the investigation.

CR_27. But this Court has already rejected the Attorney General’s piecemeal

approach to an investigative report in Harlandale. There is no basis for the

Attorney General to find that parts of the report should be subject to disclosure

while finding the rest of the investigative file to be privileged.

       The United States Supreme Court’s sound reasoning in Upjohn Company

v. United States is also instructive here, because the facts in Upjohn are similar to

this case and because the Texas attorney-client privilege standard is similar to

the federal standard.3 449 U.S. 383. In Upjohn, the client-corporation

discovered that at least one of its overseas subsidiaries had made “questionable

payments” to foreign governments. Id. at 386. Upjohn’s general counsel

conducted interviews and sent out questionnaires to numerous employees as

part of an internal investigation to gather facts and render advice to Upjohn.


3
  Cf. Upjohn, 449 U.S. 383 (rejecting “control group” as the standard for attorney-client
privilege in the corporate context and allowing for communications with lower- and middle-
level employees to be privileged where they are conducted at the request of supervisors and
concern the subject matter of their employment) with DuPont, 136 S.W.3d at 226 n.3
(explaining that amended Texas Rule of Evidence 503 replaced the control group test with
the subject matter test); see also Alpert v. Riley, 267 F.R.D. 202, 208 (S.D. Tex. 2010) (finding
that Texas Rule of Evidence 503 requirements for establishing privilege are similar to those
required under federal common law); Harlandale, 25 S.W.3d at 333-34 (citing and finding
instructive several federal cases, including Upjohn).



                                               14
Id. at 386-87. The investigation in Upjohn, as here, involved queries of lower-

level employees who were close enough to the actual events that their input as

interviewees was invaluable to enable counsel to give Upjohn the legal advice

to know how to proceed to rectify its situation. Id. at 391; IAI at AG

Jenkins(Brooks)00008-14, 00024-28. When the Internal Revenue Service

sought those interviews and questionnaires in a subsequent enforcement

action, the Court held that the interviews and questionnaires of employees—

regardless of whether they were lower level employees or part of a “control

group”—were protected by attorney client privilege. Upjohn, 449 U.S. at 391-

92, 395.

      The Attorney General’s distinction that some of the interviewees were

“targets” of the investigation lacks merit, because nothing in Upjohn suggests

that the Court made a distinction between interviews and questionnaires from

the actual employees responsible for the “questionable payments” and those in

the company who were not making the “possibly illegal” payoffs. In fact,

implicit in the Supreme Court’s holding is that the very people who were most

helpful to interview were those at the center of, and even perpetrating, the

misconduct. See id. at 391 (commenting that lower-level employees by their

actions in the scope of their employment can “embroil” the corporation into

legal difficulties and therefore their information is highly relevant and helpful).


                                        15
      In re USA Waste Management Resources, L.L.C. is also helpful here. 387
S.W.3d 92 (Tex App.—Houston [14th Dist.] 2012, orig. proceeding).

Defendant Waste Management sought protection from the disclosure of a

communication between its counsel and a former employee, Royda Jennings

(Jennings). Id. at 95. Jennings was terminated after she was deposed in a third

party case because her testimony contradicted information she gave to Waste

Management in the course of that investigation. Id. Jennings sought to

introduce   an   affidavit   divulging    the   conversation   between   Waste

Management’s counsel and Jennings in preparation for her deposition. Id. On

mandamus to prevent the court-ordered disclosure, the appellate court

determined that the communication was privileged and not subject to

disclosure because: 1) the communication was made at the direction of a

supervisor in the corporation; and 2) the subject matter upon which the

attorney’s advice was sought is the performance by the employee of the

employee’s duties of her employment. Id. at 96, 97-98. The court reasoned that

because Waste Management had a policy in place requiring full cooperation

with investigations into workplace violence, and because Waste Management

took steps to ensure that the conversation remained confidential, Waste

Management had met its burden that the communication between Waste

Management’s counsel and Jennings was privileged. Id. at 97-98.


                                         16
      As in Upjohn, Harlandale, and Waste Management, the City’s interviews

with employees who were present when the wrongdoing occurred, either as

witnesses or possible wrongdoers, was invaluable to the City’s discovery of the

extent and nature of the problems in a City department and to obtaining the

legal advice on how to address it. The interviewees cooperated with the

investigation pursuant to City policy of full cooperation with OIG

investigations. AG Jenkins(Brooks)00008, 00024 at ¶ 3; CR_16. As part of the

internal investigation, the interviews are privileged regardless of whether the

interviewees’ conduct was a subject of the communication. See Valero, 973

S.W.2d at 457 (the content of the communication does not matter for purposes

of the attorney-client privilege).

      Furthermore, the entire investigative report—including the factual

interviews—was protected by the attorney-client privilege in Harlandale. 25

S.W.3d at 333. All of the interviews and questionnaires in Upjohn were

protected by the privilege, 449 U.S. at 395, and all of the substance of the

interview with Jennings was protected in Waste Management. 387 S.W.3d at 98.

Accordingly, the interviews at issue were part of the City’s internal

investigation and are privileged, just like the interviews in Harlandale, Upjohn,

and Waste Management.




                                       17
      B.    The parties involved in each communication at issue are
            identified on the face of the documents in question as being an
            attorney for the City and a City employee.

      The information at issue identifies OIG attorney Sandra W. Robinson as

being from the “Office of Inspector General,” and the personnel sheet lists her

as working in the Legal Department. AG Jenkins(Brooks)00008, 00024 at ¶ 3;

CR_19. In both statements at issue, the affiants state that they are employed by

the City and provide their employee numbers. AG Jenkins(Brooks)00008,

00024 at ¶ 2. Accordingly, the documents identify the parties as a lawyer for

the City and a City employee, and instruct that the employee is to cooperate

fully in the investigation and keep the communication confidential. Id.


      C.    Counsel for the City conducted the internal investigation in
            order to give advice to the City as the client.

      Just as outside counsel in Harlandale and in-house counsel in Upjohn and

Waste Management were tasked with conducting internal investigations and

recommending legal courses of action for their corporate clients, the attorneys

in the OIG are the City’s attorneys tasked with investigating and reporting

facts and recommending a legal course of action for the City. Harlandale, 25

S.W.3d at 335; Upjohn, 449 U.S. at 390-91; Waste Management, 387 S.W.3d at

95; CR_14-16, 19. Like the attorney in Harlandale, the OIG compiled a report

after conducting interviews with several employees, and the “Information at


                                      18
Issue” in this case was used in that report. 25 S.W.3d at 330; CR_22, IAI at

AG Jenkins(Brooks)00008-14, 00024-28. Like the in-house attorneys in Upjohn

and Waste Management, the information gleaned from the internal investigation

here enabled OIG attorneys Sandra W. Robinson and Inspector General

Robin Curtis to render legal advice regarding personnel issues and

departmental guidance. CR_14-16, 19.


      D.    The communication is and has remained confidential.

      Like Waste Management and Upjohn, the City took steps to ensure and

maintain the confidentiality of the communications. Waste Management, 387

S.W.3d at 97; Upjohn, 449 U.S. at 395; IAI at AG Jenkins(Brooks)00008,

00024) (instructing interviewees that the statements are confidential and

expressly prohibiting copying or distribution of same). The City admonished

each interviewee not to discuss the investigation with anyone except that

person’s lawyer, and threatened prosecution if any non-employees (i.e.,

Jenkins or others) disseminated the document illegally. IAI at AG

Jenkins(Brooks)00008, 00024. There is no indication or evidence that any third

parties were present during the communication or that Jenkins represented

either interviewee whose statements are at issue.




                                       19
      E.    The communication was made at the direction of the City and
            pursuant to the City’s policy of full employee cooperation with
            the OIG.

      As mentioned above, both of the interviews at issue were between an

attorney for the City and a City employee interviewed at the behest of the

client-City. IAI at AG Jenkins(Brooks)00008, 00024. City policy requires all of

its employees to cooperate with an OIG investigation; failure to do so is

considered employee misconduct. CR_16. The interviewees were summoned

by the OIG to give statements about their everyday work procedures and were

questioned about documentation protocols for a program run by the City

department in which they worked. IAI at AG Jenkins(Brooks)00009-14,

00025-28. While it is true that the boilerplate preamble to the statement states

that the individual interviewees were furnishing voluntary statements not as a

condition of employment, each interviewee was expected, as part of their duty

as City employees, to cooperate fully with the investigation. CR_16; IAI at AG

Jenkins(Brooks)00008, 00024. Indeed, the employees were specifically

instructed to give full information about the situation to the OIG. IAI at AG

Jenkins(Brooks)00008,    00024.   The        employees’   cooperation   with   the

investigation furthered the City’s purposes to obtain legal advice about the

prudent course of action regarding alleged wrongdoing in a City department.

CR 9, 12; IAI at AG Jenkins(Brooks)00008, 00024.


                                        20
     Additionally, cooperating with the OIG investigation is part of the

subject matter of each employee’s job. CR_14-16, 19, IAI at AG

Jenkins(Brooks)00008-14, 00024-28. The interviews themselves concerned the

subject matter of the employee’s employment, with the questions relating to

day-to-day procedures and protocols used by each employee and a recounting

of what happened on the job on key days in question. IAI at AG

Jenkins(Brooks)00008-14, 00024-28. These interviews aided the OIG in

obtaining a picture of what happened so that it could recommend a legal

course of action to help the City program. AI at AG Jenkins(Brooks)00008-14,

00024-28.


     F.     The factual information Jenkins seeks is available through other
            means.

     Additionally, like those seeking the protected material in Harlandale and

Upjohn, nothing prevents Jenkins from seeking out the individual employees to

gather her own set of facts about what occurred in the department. See

Harlandale, 25 S.W.3d at 335 (stating that “[i]n weighing these competing

concerns [between the TPIA and attorney-client privilege], we need not

surrender the fundamental protections afforded by the privilege to uphold the

interests of the Act” and holding in favor of the privilege because requestor

could obtain information from the same sources) (emphasis added); accord


                                     21
Upjohn, 449 U.S. at 396 (“considerations of convenience do not overcome the

policies served by the attorney-client privilege”). Indeed, Jenkins’ letter request

indicates that she was already aware of the identities of some, if not all, of the

witnesses who could supply her with the factual information about the alleged

wrongdoing in the affected City department. CR_12.

      In sum, the City attorney’s communication with the interviewees was

conducted for the purpose of rendering legal advice to the City, was performed

pursuant to City policy that all employees must cooperate fully with OIG

investigations, was kept confidential, and concerned the subject matter for

which the advice was sought: to receive an informed legal recommendation on

the course of action regarding the possible wrongdoing in a City department.

See, e.g., Harlandale, 25 S.W.3d at 334-35 (attorney investigating facts and

making recommendations is functioning as an attorney for the entire

communication); see also Dunn v. State Farm Fire & Cas. Co., 927 F.2d 869, 875

(5th Cir. 1991) (attorney who performs tasks of an investigator in the process

of providing legal services is functioning as an attorney); CR_12; 14-16; 19.

Accordingly, the Court should reverse and render judgment for the City that

the information at issue is protected by attorney client privilege and is not

subject to disclosure.




                                        22
IV.    The City did not waive its privilege with respect to the Information at
       Issue.

       A.     The Attorney General has no evidence and there is no indication
              that the City disclosed the information at issue.

       Although it would have been the City’s prerogative to refer a wrongdoer

for criminal prosecution if a crime was uncovered, there is no evidence that

either of the interviewees in question were ever referred to law enforcement,

despite the Attorney General’s insinuation that the mere possibility of referral

waives the privilege. See CR_28 (City’s investigation was complete). The

privilege belongs to the City, as the client, and unless the City waives it, the

attorney cannot be compelled to disclose matters that come within that

privilege. West v. Solito, 563 S.W.2d 240, 244 n.2 (Tex. 1978). In addition, had

the City referred the interviewees for prosecution, the exception for an ongoing

criminal investigation would have applied to bar disclosure under the TPIA.

See Tex. Gov’t Code § 552.108; CR_27-28. In sum, there is no evidence that

either of the interviews at issue has ever been divulged to anyone outside the

City apart from in camera review by adjudicators as allowed by law.4

4
  The Attorney General and the reviewing courts have reviewed the documents in camera as
permitted by law. See Marathon Oil, 893 S.W.2d at 593 (“As a reviewing court, we may
conduct our own in camera inspection to determine whether a trial court properly applied the
law of privilege to the documents.”) (citing Barnes v. Whittington, 751 S.W.2d 493, 495 (Tex.
1988) (orig. proceeding)); see also Tex. Gov’t Code § 552.301(e)(1)(D) (providing the
procedure for seeking an opinion from the Attorney General on documents subject to an
exception under the TPIA); id. § 552.3221 (allowing for in camera inspection of the
information at issue).


                                             23
      B.    Making the Brooks statement available to his attorney does not
            waive the privilege for the information at issue.

      Although the Attorney General states that “[t]he underlying PIA request

was in fact made by an attorney acting on behalf of one of the employees in

question,” CR_42 n.5, this gives an incorrect impression. Jenkins represented

Brooks, but there is no indication or evidence that she represented anyone else

in connection with this matter. The information at issue involves

communications with other employees and not Brooks. See IAI at AG

Jenkins(Brooks)00008-14, 00024-28 (Brooks is not the witness in either

interview at issue). The City has made Brooks’ testimony available to his

lawyer, and that communication is not at issue here. Id. Nor does the City’s

disclosure of Brooks’ testimony to his own lawyer operate as a waiver to the

other documents—the information at issue—that have not been disclosed. See

In re Carbo Ceramics Inc., 81 S.W.3d 369, 376-77 (Tex. App.—Houston [14th

Dist.] 2002, orig. proceeding) (holding that the voluntary disclosure of a letter

“is not an automatic blanket waiver of the privilege for all other documents

withheld on the basis of attorney-client privilege” where only the one

document was disclosed); Marathon Oil, 893 S.W.2d at 592 (holding that the

voluntary disclosure of some documents is not “an automatic, blanket waiver

of the privilege for all underlying documents” that were not disclosed); Nat’l




                                       24
Union Fire Ins. Co. v. Hoffman, 746 S.W.2d 305, 311 (Tex. App.—Dallas 1988,

orig. proceeding) (trial court abused its discretion to find a blanket waiver).

      Thus, although the City made Brooks’ own statement available to his

lawyer, it did not permit Brooks to be privy to interviews from other employees,

because those interviews are confidential communications. See, e.g., Texas

Disciplinary Rule of Professional Conduct 1.12, cmt. 3 (providing that

interviews between a lawyer and an employee made in the course of in internal

investigation are confidential and may not be disclosed to other employees

unless permitted by the organization); IAI at AG Jenkins(Brooks)00008, 00024

(indicating the confidential nature of the communication). Neither Brooks nor

Jenkins is entitled to the contents of the communications between City lawyers

and other employees, whether or not those employees were found to have been

part of the problem with the City’s program.

      The interviewees whose statements are at issue gave those statements in

cooperation with the OIG pursuant to City policy and at the City’s behest. IAI

at AG Jenkins(Brooks)00008-14, 00024-28; CR_14-16. The information is

confidential attorney-client information when, as here, it is gleaned in the

course of an investigation which is in furtherance of the client—the City—

obtaining legal counsel about what course of action to take based on the

findings in that investigation. See Harlandale, 25 S.W.3d at 334-35; Upjohn, 449


                                        25
U.S. at 394. No waiver occurred, and thus the information at issue is protected

by attorney-client privilege.


                                Conclusion and Prayer

       Because the City established that the information at issue is a

confidential communication between representatives of the client-City and the

City’s counsel for the purpose of aiding the City in obtaining legal advice, and

there is no evidence that the privilege has been waived, the Court should

reverse and render judgment for the City that the remaining information at

issue is not subject to disclosure.

       For the foregoing reasons, the City respectfully requests that the Court:

1) reverse the judgment of the trial court; 2) render judgment for the City that

the remaining “information at issue,” IAI at AG Jenkins(Brooks)00008-14,

00024-28, is protected from disclosure by the attorney-client privilege; 3) grant

the City its costs and expenses; and 4) grant the City any other relief to which

it is entitled.




                                         26
                                     Respectfully submitted,

                                     DONNA L. EDMUNDSON
                                     City Attorney
                                     JUDITH L. RAMSEY
                                     Chief, General Litigation Section


                                     By:    /s/ Mary Beth Stevenson
                                           Mary E. (Mary Beth) Stevenson
                                           Assistant City Attorney
                                           SBN: 24072366
                                           CITY OF HOUSTON LEGAL
                                           DEPARTMENT
                                           900 Bagby, 4th Floor
                                           Houston, Texas 77002
                                           832.393.6491 (Telephone)
                                           832.393.6259 (Facsimile)
                                           marybeth.stevenson@houstontx.gov

                                     Attorneys for Appellant


                         Certificate of Compliance

      I certify that the foregoing was prepared in Microsoft Word 2010
Version 14.0 in Calisto MT 14 point font; the word-count function shows that,
excluding those sections exempted under TRAP 9.4(i)(1), the brief contains
5,727 words.

                                      /s/ Mary Beth Stevenson
                                      Mary E. (Mary Beth) Stevenson




                                     27
                            Certificate of Service

      I hereby certify that on this 24th day of June, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Matthew R. Entsminger
Assistant Attorney General
Open Records Litigation
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
matthew.entsminger@texasattorneygeneral.gov

Attorney for Appellee
                                     /s/ Mary Beth Stevenson
                                    Mary E. (“Mary Beth”) Stevenson




                                     28
Exhibit A
                                                                             Filed in The District Couit
                                                                              of Travis County, Texas
                                                                            ER OCT28 2014
                               CAUSE NO. D-1-GV-14-000227                   At         L7
                                                                            Amaa Rodriguez.M, doza,
     THE CITY OF HOUSTON, TEXAS,                     §   IN THE DISTRICT COURT OF
              Plaintiff                              §
                                                     §
     v.                                              § 250th JUDICIAL DISTRICT
                                                     §
     GREG ABBOTT’, ATFORNEY                          §
     GENERAL OF TEXAS,                               §
             Defendant.                              § TRAVIS COUNTY, TEXAS
                                     FINAL JUDGMENT

          On October 28,   2014,   a hearing was held on the parties’ motions for summary

judgment.      Plaintiff City of Houston, Texas (the City) and Defendant Greg Abbott,

Attorney General of Texas, appeared through counsel. This is a lawsuit under the Public

Information Act, by which Plaintiff sought relief from a ruling of the Attorney General.

The Court, having considered the testimony and documentary evidence, the pleadings,

and arguments of counsel, enters the following declaration and orders.

          IT IS THEREFORE ORDERED AND DECLARED that Defendant’s Cross-Motion

for Summary Judgment is GRANTED, and Plaintiffs Cross-Motion for Summary

Judgment is DENIED.        It is further ORDERED that the information at issue is not

privileged pursuant to Rule        503   of the Texas Rules of Evidence and the City must

disclose this information to the requestor.

       This Order disposes of all claims between all parties and is a final judgment.

       Signedthis     ‘m           dayof   (j’   c         ()—     ,2014.
 AGREED AS TO FORM:




 MAURNGER                                     DAVIDL. ED
 State Bar No. 240 9723                       State Bar No. 16656900
 Assistant Attorney General                   Senior Assistant City Attorney
 Open Records Litigation                      City of Houston’s City Attorney’s Office
 Administrative Law Division                  P.O. Box 368
 P.O. Box 12548, Capitol Station              Houston, Texas 77001-0368
 Austin, Texas 78711-2548                     Telephone: (832) 393-6293
 Telephone: (512) 475-4151                    Facsimile: (832) 393-6259
 Facsimile: (512) 457-4686                    david.red@houstontx.gov
 matthewentsminger@texasattorneygeneral.gov
                                              ATI’ORNEY FOR PLAINTIFF CITY OF
ATJ’ORNEY FOR DEFENDANT GREG ABBOrr,          HOUSTON, TEXAS
ArFORNEY GENERAL OF TEXAS




Final Judgment                                                               Page   2   of   2
Cause No, D-1-GV-14-ooo227
Exhibit B
Rule 503. Lawyer-Client Privilege, TX R EVID Rule 503




  Vernon’s Texas Rules Annotated
    Texas Rules of Evidence (Refs & Annos)
      Article V. Privileges (Refs & Annos)

                                             TX Rules of Evidence, Rule 503

                                            Rule 503. Lawyer-Client Privilege




(a) Definitions. In this rule:


  (1) A “client” is a person, public officer, or corporation, association, or other organization or entity--whether public or
  private--that:


    (A) is rendered professional legal services by a lawyer; or


    (B) consults a lawyer with a view to obtaining professional legal services from the lawyer.


  (2) A “client’s representative” is:


    (A) a person who has authority to obtain professional legal services for the client or to act for the client on the legal
    advice rendered; or


    (B) any other person who, to facilitate the rendition of professional legal services to the client, makes or receives a
    confidential communication while acting in the scope of employment for the client.


  (3) A “lawyer” is a person authorized, or who the client reasonably believes is authorized, to practice law in any state or
  nation.


  (4) A “lawyer’s representative” is:


    (A) one employed by the lawyer to assist in the rendition of professional legal services; or


    (B) an accountant who is reasonably necessary for the lawyer’s rendition of professional legal services.


  (5) A communication is “confidential” if not intended to be disclosed to third persons other than those:


    (A) to whom disclosure is made to further the rendition of professional legal services to the client; or



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Rule 503. Lawyer-Client Privilege, TX R EVID Rule 503



    (B) reasonably necessary to transmit the communication.


(b) Rules of Privilege.


  (1) General Rule. A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential
  communications made to facilitate the rendition of professional legal services to the client:


    (A) between the client or the client’s representative and the client’s lawyer or the lawyer’s representative;


    (B) between the client’s lawyer and the lawyer’s representative;


    (C) by the client, the client’s representative, the client’s lawyer, or the lawyer’s representative to a lawyer representing
    another party in a pending action or that lawyer’s representative, if the communications concern a matter of common
    interest in the pending action;


    (D) between the client’s representatives or between the client and the client’s representative; or


    (E) among lawyers and their representatives representing the same client.


  (2) Special Rule in a Criminal Case. In a criminal case, a client has a privilege to prevent a lawyer or lawyer’s
  representative from disclosing any other fact that came to the knowledge of the lawyer or the lawyer’s representative by
  reason of the attorney-client relationship.


(c) Who May Claim. The privilege may be claimed by:


  (1) the client;


  (2) the client’s guardian or conservator;


  (3) a deceased client’s personal representative; or


  (4) the successor, trustee, or similar representative of a corporation, association, or other organization or entity--whether or
  not in existence.

    The person who was the client’s lawyer or the lawyer’s representative when the communication was made may claim
    the privilege on the client’s behalf--and is presumed to have authority to do so.


(d) Exceptions. This privilege does not apply:


  (1) Furtherance of Crime or Fraud. If the lawyer’s services were sought or obtained to enable or aid anyone to commit or
  plan to commit what the client knew or reasonably should have known to be a crime or fraud.

                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Rule 503. Lawyer-Client Privilege, TX R EVID Rule 503




  (2) Claimants Through Same Deceased Client. If the communication is relevant to an issue between parties claiming
  through the same deceased client.


  (3) Breach of Duty By a Lawyer or Client. If the communication is relevant to an issue of breach of duty by a lawyer to
  the client or by a client to the lawyer.


  (4) Document Attested By a Lawyer. If the communication is relevant to an issue concerning an attested document to
  which the lawyer is an attesting witness.


  (5) Joint Clients. If the communication:


    (A) is offered in an action between clients who retained or consulted a lawyer in common;


    (B) was made by any of the clients to the lawyer; and


    (C) is relevant to a matter of common interest between the clients.




Rules of Evid., Rule 503, TX R EVID Rule 503
Current with amendments received through 3/15/2015
End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Exhibit C
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




  Vernon’s Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 5. Open Government; Ethics (Refs & Annos)
        Subtitle A. Open Government
           Chapter 552. Public Information (Refs & Annos)
              Subchapter H. Civil Enforcement

                                          V.T.C.A., Government Code § 552.3221

                                     § 552.3221. In Camera Inspection of Information

                                                Effective: September 1, 2013



 (a) In any suit filed under this chapter, the information at issue may be filed with the court for in camera inspection as is
necessary for the adjudication of the case.


(b) Upon receipt of the information at issue for in camera inspection, the court shall enter an order that prevents release to or
access by any person other than the court, a reviewing court of appeals, or parties permitted to inspect the information
pursuant to a protective order. The order shall further note the filing date and time.


(c) The information at issue filed with the court for in camera inspection shall be:


  (1) appended to the order and transmitted by the court to the clerk for filing as “information at issue”;


  (2) maintained in a sealed envelope or in a manner that precludes disclosure of the information; and


  (3) transmitted by the clerk to any court of appeal as part of the clerk’s record.


(d) Information filed with the court under this section does not constitute “court records” within the meaning of Rule 76a,
Texas Rules of Civil Procedure, and shall not be made available by the clerk or any custodian of record for public inspection.


(e) For purposes of this section, “information at issue” is defined as information held by a governmental body that forms the
basis of a suit under this chapter.


V. T. C. A., Government Code § 552.3221, TX GOVT § 552.3221
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature
End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Exhibit D
§ 552.324. Suit by Governmental Body, TX GOVT § 552.324




  Vernon’s Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 5. Open Government; Ethics (Refs & Annos)
        Subtitle A. Open Government
           Chapter 552. Public Information (Refs & Annos)
              Subchapter H. Civil Enforcement

                                          V.T.C.A., Government Code § 552.324

                                          § 552.324. Suit by Governmental Body

                                               Effective: September 1, 2009



(a) The only suit a governmental body may file seeking to withhold information from a requestor is a suit that:


  (1) is filed in a Travis County district court against the attorney general in accordance with Section 552.325; and

  (2) seeks declaratory relief from compliance with a decision by the attorney general issued under Subchapter G.1


(b) The governmental body must bring the suit not later than the 30th calendar day after the date the governmental body
receives the decision of the attorney general determining that the requested information must be disclosed to the requestor. If
the governmental body does not bring suit within that period, the governmental body shall comply with the decision of the
attorney general. If a governmental body wishes to preserve an affirmative defense for its officer for public information as
provided in Section 552.353(b)(3), suit must be filed within the deadline provided in Section 552.353(b)(3).



V. T. C. A., Government Code § 552.324, TX GOVT § 552.324
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature
End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Exhibit E
§ 552.108. Exception: Certain Law Enforcement, Corrections,..., TX GOVT § 552.108




  Vernon’s Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 5. Open Government; Ethics (Refs & Annos)
        Subtitle A. Open Government
           Chapter 552. Public Information (Refs & Annos)
              Subchapter C. Information Excepted from Required Disclosure

                                           V.T.C.A., Government Code § 552.108

            § 552.108. Exception: Certain Law Enforcement, Corrections, and Prosecutorial Information.

                                                Effective: September 1, 2005



 (a) Information held by a law enforcement agency or prosecutor that deals with the detection, investigation, or prosecution
of crime is excepted from the requirements of Section 552.021 if:


  (1) release of the information would interfere with the detection, investigation, or prosecution of crime;


  (2) it is information that deals with the detection, investigation, or prosecution of crime only in relation to an investigation
  that did not result in conviction or deferred adjudication;


  (3) it is information relating to a threat against a peace officer or detention officer collected or disseminated under Section
  411.048; or


  (4) it is information that:


    (A) is prepared by an attorney representing the state in anticipation of or in the course of preparing for criminal
    litigation; or


    (B) reflects the mental impressions or legal reasoning of an attorney representing the state.


(b) An internal record or notation of a law enforcement agency or prosecutor that is maintained for internal use in matters
relating to law enforcement or prosecution is excepted from the requirements of Section 552.021 if:


  (1) release of the internal record or notation would interfere with law enforcement or prosecution;


  (2) the internal record or notation relates to law enforcement only in relation to an investigation that did not result in
  conviction or deferred adjudication; or


  (3) the internal record or notation:



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            1
§ 552.108. Exception: Certain Law Enforcement, Corrections,..., TX GOVT § 552.108



    (A) is prepared by an attorney representing the state in anticipation of or in the course of preparing for criminal
    litigation; or


    (B) reflects the mental impressions or legal reasoning of an attorney representing the state.


(c) This section does not except from the requirements of Section 552.021 information that is basic information about an
arrested person, an arrest, or a crime.




V. T. C. A., Government Code § 552.108, TX GOVT § 552.108
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature
End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2